


EXHIBIT 10.1

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS SECOND AMENDMENT (the “Second Amendment”) to the Employment Agreement,
including all Exhibits thereto (the “Employment Agreement”) by and between
Olivia K. Bloom (“Executive”) and Geron Corporation, a Delaware Corporation (the
“Company”) is made effective February 11, 2014. Capitalized terms used in this
Second Amendment that are not otherwise defined herein shall have the meanings
provided therefor in the Employment Agreement.

     WHEREAS, the Employment Agreement was entered by the Company and Executive
effective December 7, 2012;

     WHEREAS, the Company and Executive amended the Employment Agreement
pursuant to the first amendment thereto (the “First Amendment”), effective
September 24, 2013; and

     WHEREAS, the Company and Executive desire to further amend the Employment
Agreement as set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:

AGREEMENT

1. Section 2.1 of the Employment Agreement (Position and Duties) is hereby
amended by deleting Section 2.1 in its entirety and replacing it with:      
             

“2.1 Position and Duties. Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Chief Financial Officer, Executive
Vice President, Finance and Treasurer. During the Executive’s employment,
Executive will report to the Chief Executive Officer. Executive shall serve in
an employee capacity and shall perform such duties as are assigned to Executive
by the Chief Executive Officer and, except as otherwise instructed by the Chief
Executive Officer, such other duties as are customarily associated with the
position of Chief Financial Officer, Executive Vice President, Finance and
Treasurer. During Executive’s employment with the Company, Executive will devote
Executive’s best efforts and substantially all of Executive’s business time and
attention (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies or as otherwise set forth in this Agreement) to the business
of the Company.”

Page 1 of 2
Second Amendment to Employment Agreement/Bloom

--------------------------------------------------------------------------------




2. Section 3.1 of the Employment Agreement (Base Salary) is hereby deleted in
its entirety and replaced with the following:                    

“3.1 Base Salary. Executive shall receive for services to be rendered hereunder
such annual base salary as is approved by the Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board, payable on the regular
payroll dates of the Company, subject to increase in the sole discretion of the
Board or Compensation Committee of the Board (the “Base Salary”). As of the
effective date of this Second Amendment, Executive’s Base Salary is $365,000.”

                      3. Section 3.2 of the Employment Agreement (Bonus) is
hereby amended by replacing “forty percent (40%)” in Section 3.2 with
“forty-five percent (45%).”

Except as expressly set forth herein, all terms and conditions of the Employment
Agreement, as amended, remain unchanged and in full force and effect.

In Witness Whereof, the parties have executed this First Amendment on the
respective dates set forth below:

GERON CORPORATION   By: /s/ John A. Scarlett John A. Scarlett, MD President &
Chief Executive Officer   Date:  10 Feb 14

Accepted and agreed this 11th day of February, 2014.

/s/ Olivia Bloom Olivia K. Bloom

Page 2 of 2
Second Amendment to Employment Agreement/Bloom

--------------------------------------------------------------------------------